NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



CATHY A. ADKINS,                          )
                                          )
              Appellant,                  )
                                          )
v.                                        )      Case No. 2D18-1225
                                          )
GREGORY L. ADKINS,                        )
                                          )
              Appellee.                   )
                                          )

Opinion filed April 3, 2019.

Appeal from the Circuit Court for Pasco
County; Lauralee G. Westine, Judge.

David J. Kurland of Law Office of David
J. Kurland, Largo, for Appellant.

Gregory L. Adkins, pro se.



PER CURIAM.


              Affirmed.


KELLY, KHOUZAM, and LUCAS, JJ., Concur.